59063: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20689: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59063


Short Caption:MONTAGE MARKETING, LLC VS. WASHOE COUNTYCourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 11OC00063IBClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Parraguirre for Justice Pickering<br/>Justice Cherry for Justice SaittaPanel Assigned:
					Panel
					


To SP/Judge:08/31/2011 / Eisenberg, RobertSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/15/2013How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMontage Marketing, LLCRick R Hsu
							(Maupin, Cox & LeGoy)
						


AppellantMontage Marketing Corporation


RespondentJohn WilsonDavid C. Creekman
							(Former)
						
							(Washoe County District Attorney/Civil Division)
						Herbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						


RespondentWashoe CountyDavid C. Creekman
							(Former)
						
							(Washoe County District Attorney/Civil Division)
						Herbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						


RespondentWashoe County AssessorDavid C. Creekman
							(Former)
						
							(Washoe County District Attorney/Civil Division)
						Herbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						


RespondentWashoe County Board of EqualizationDavid C. Creekman
							(Former)
						
							(Washoe County District Attorney/Civil Division)
						Herbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						





Docket Entries


DateTypeDescriptionPending?Document


08/24/2011Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


08/24/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-25786




08/24/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-25788




08/26/2011Filing FeeFiling Fee Paid. $250.00 from Maupin, Cox & Legoy - check no. 95386.


08/31/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Robert L. Eisenberg.11-26586




09/12/2011Settlement Program ReportFiled ECAR/Other.  The premediation conference has not been conducted or is continued because:  Had conference call on 9/9/11; more information needed; another conference call schedule for 10/5/11 at 10:00 a.m.11-27635




09/21/2011Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.11-28803




09/21/2011Docketing StatementFiled Docketing Statement.11-28851




10/07/2011Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Settlement Conference Date:11-30809




10/10/2011Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.11-31007




11/02/2011Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.11-33742




11/07/2011Transcript RequestFiled Certificate of No Transcript Request.11-34204




01/04/2012BriefFiled Appellant's Opening Brief.12-00280




01/04/2012AppendixFiled Joint Appendix. Vols. 1 through 3.12-00374




02/01/2012MotionFiled Stipulation  for Extension of Time (Answering Brief).12-03481




02/01/2012Notice/OutgoingIssued Notice Motion/Stipulation Approved.  The stipulation to extend time to file answering brief is approved.  Due Date: Febrauary  17, 2012.12-03486




02/17/2012BriefFiled Washoe County's Answering Brief.12-05296




03/22/2012BriefFiled Appellant's Reply Brief.12-09241




03/22/2012Case Status UpdateBriefing Completed/To Screening.


05/31/2012Notice/IncomingFiled NRAP 26.1 Disclosure of Appellant.12-17146




05/15/2013Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.13-14402




05/15/2013Case Status UpdateSubmitted for Decision.


09/20/2013Notice/IncomingFiled Notice of Change of Responsible Attorney (Herbert B. Kaplan, Deputy District Attorney in place and stead of David Creekman, Chief Deputy District Attorney).13-28054




09/25/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.13-28554




01/22/2015MotionFiled Request for Oral Argument (Rick Hsu).15-02334




01/27/2015MotionFiled Washoe County's Response to Request for Oral Argument.15-02949




05/31/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn3[Montage's motion for oral argument is denied.] Before: Cherry/Hardesty/Parraguirre. Author: Hardesty, J. Majority: Hardesty/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 39.18-20689




06/25/2018RemittiturIssued Remittitur.18-24086




06/25/2018Case Status UpdateRemittitur Issued/Case Closed.


07/09/2018RemittiturFiled Remittitur. Received by County Clerk on June 26, 2018.18-24086





Combined Case View